Earl Warren: Number 3, Francisco Romero, petitioner versus International Terminal Operating Company et al. Mr. Puente.
Narciso Puente, Jr.: Good afternoon, Mr. Chief Justice and Justices of the Court, we would like to allot our time. I intend to take 30 minutes and Mr. Silas Blake Axtell to take 20 minutes and we wish to reserve 10 minutes for rebuttal.
William O. Douglas: You're on -- on your own brief, you're not -- you have no new briefs?
Narciso Puente, Jr.: No sir, no sir. This case is Francisco Romero. This case was argued before this Court on March 13th, 1958 and on May 19th, 1958. This Court ordered it to be reargued without any decision on open points. This Court granted certiorari to a -- this Court granted certiorari on the decision of the Circuit Court affirming motion to dismiss for lack of jurisdiction of the subject matter. The facts on the case were these. On May 12, 1954, a Spanish vessel by the name of Guadalupe was in Hoboken, New Jersey, tied up at a pier, and Mr. Francisco Romero, a Spanish seaman was employed as a crew member aboard that ship. While he was performing his duty and those duties consisted of topping the boom which incidentally had been done previously by longshoremen in that -- on that ship at that pier, but this time the General Agent Garcia had the -- had made its agreement with the longshoremen but the crew members were topping the boom. And in doing that operation, and we claim because of the negligence of all the parties, Mr. Romero's leg was cut off and the other one was broken. He was rushed to the St. Mary's Hospital in Hoboken, rushed by an ambulance with screaming sirens and there he was treated. He was close to death but fortunately, he was able to recover. He was in the hospital for eight months and the hospital bill for St. Mary's in Hoboken, the hospital bill is still unpaid which is the sum of $3750. There is also a bill for an artificial limb of $195 which is not paid and a burial bill of the separate leg of $25 which is unpaid. The plaintiff has not received the penny in compensatory damages, compensation of maintenance and cure and unpaid wages at the end of the voyage. A lawsuit was instituted and it was instituted by a complaint on the law side of the District Court and the parties were the seaman Francisco Romero, a Spanish seaman and a Spanish subject; Compania Transatlantica, the employer and the owner of the vessel, a Spanish corporation, the General Agent of the Spanish line, Garcia and Diaz, which is an American corporation, also the International Terminal Operating Company, which is the company which hired longshoremen and is an American corporation and finally, Quin Lumber Company, which had – whose employees were the carpenters, who have been hired to put the shifting boards on the vessel, which is also an American corporation. The causes of action; there were -- against the Spanish line and the agent, there's a cause of action on the Jones Act, the General Maritime Law, also a claim for maintenance and cure and unpaid wages on the end of voyage under the maritime law. This was brought under -- claimed on this Section 1331 in addition to pendent jurisdiction. Against the American corporations, there was claim made under General Maritime Law under Section 1331 and diversity of citizenship under Section 1332. Issue was joined, and there was lengthy and long pretrial procedure. Francisco Romero was examined, deposition was taken off him twice. Photographs were taken of the vessel. Discovery and the inspection proceedings were held on the cable, which sheared off his leg. In addition, they were written interrogatories of the offices of the Spanish line in Madrid. In addition, we examined the officers of Garcia and Diaz and office of Garcia and Diaz and also an officer of Quin Lumber Company. A preference was granted. The case was marked ready for trial. It was assigned to trial court, a trial before jury for Judge Sugarman. At that time, a motion to dismiss because of lack of jurisdiction of the subject matter was made. After a two-day pretrial hearing before Judge Sugarman, Judge Sugarman granted that motion against all the defendants. His decision was affirmed by the Court of Appeals and the seaman filed a petition of certiorari before this Court and was granted. Now, there is difficulty of presentation in this appeal because of Judge Sugarman's failure to correctly separate what we call questions of jurisdiction and questions of merit. If he had, he would have summarily decided only the questions of jurisdiction and this Court would have had only before three questions; whether Jones Act, the American Maritime law covers this seaman, jurisdiction of law under Section 1331 based on General Maritime Law and the diversity of citizenship jurisdiction. Judge Sugarman overruled our objections to this proceeding. He denied our motion to strike. He went ahead and made findings and after making findings, he turned to the question of jurisdiction. He took facts on questions, what we think of merit other than questions of diversity, which he would had a right to consider. He held that the seaman could not sue under the Jones Act under Pollock and Paduano case and he dismissed the general maritime claims on the authority of the Paduano and Troop case over those no federal question. He held there was no complete diversity of citizenship between all parties and the client's jurisdiction -- discretionary admiralty jurisdiction. There were 10 questions we raised in our petition for certiorari and what we have attempted to do is to spread them into three broad questions. The first one concerns the jurisdiction under Section 1331 and Section 1332. Under the Section 1331, there are three types. The first type is where a claim is asserted under the Jones Act. We maintain at the moment that a claim is asserted under the state -- federal statute, which is here in the Jones Act and in view of the Larson case we maintain that once that assertion is made the Court -- jurisdiction has been conferred on the Court. And then the Court can go in to the consideration of deciding whether the Jones Act covers a foreign seaman injured on a foreign ship while the foreign ship was in United States waters, a question which I had been reserved in the Flour Mills versus (Inaudible) case and this question we want answered. Two, under Section 1331 is another type -- the type is that there is pendent jurisdiction against the employer, the maritime claims weren't related to the Jones Act. And three, one of the most important questions in this case is, that where a claim is made under the General Maritime Law under Section 1331, we claim that there is jurisdiction and the Court will sustain it. There had been a conflict on this point. The first District -- the First Circuit under the Doucette and the Jansson versus Swedish American Lines has held that the Court has jurisdiction where a claim is made under the General Maritime Law under Section 1331. However, in the Second Circuit and in the Third Circuit, the courts have held that there is no jurisdiction and will not sustain it and there, in the Paduano case in the Second Circuit and in the Jordine case in the Third Circuit, these propositions were held. This is the conflict and this is the question to also have to be decided by this Court. And on March 3rd, 1875 an act was passed wherein the District Courts were given the same jurisdiction on cases arriving under constitutional laws of the United States as -- it was had by the Appellate Courts. And Senator -- Senator Carpenter, who was the sponsored of this law, stated that it was intended to confer precisely the powers which the Constitution provided for. He said, this bill gives precisely the power which the Constitution confers. Nothing more, nothing less after noting that in the Act of 1789 did not confer the whole power which the Constitution conferred. In other words, the Act 1875 gave the District Courts the same jurisdiction as the Appellate Courts had where a case had arisen under the laws and Constitution of United States. So as this Court has held that Maritime law is part of the laws of the United States and their holding is on, you'll see on page 28 of our brief, the Knickerbocker versus Stewart case and Paduano which -- Since this Court has held that the Maritime law is part of the laws of United States, which federal state lower courts must enforce and since their decision will be reviewed by this Court to ensure uniform enforcement of maritime law such an action is one where in the matter in controversy is required by Section 1331 arises on the Constitution laws of the United States. Therefore, we maintain that the Maritime law of United States by the decisions of this Court as much a part of the laws of United States as any congressional enactment. Then we come to the Erie versus Tompkins where the Court -- this Court held that, in section -- that was in Section 1652 laws of the federal states not only it includes the states statutes but also includes decisions of law. And we claim that there's analogy here which is strongly stated in Warren versus United States and in the Garrett versus Moore-McCormack and Pope & Talbot versus Hawn. The Paduano and Jordine case in our opinion made an error in the sense that, when it cited the American Insurance -- Insurance Company versus Canter, which was a decision by Judge Marshall, they have cited the remarks by Judge Marshall in which he stated that there was established cases based on Maritime law as constitutionally the state in the class of cases which the case of law arising on the constitutional laws of United States. Now, the error is one in the definition of the word cases. If the judges in the Paduano and the Jordine case had looked to the Osborne versus U.S. Bank case, which have been decided by this Court four years earlier to the American Insurance case and the opinions written by the same justice, Mr. Chief Justice Marshall, they want to know that definition of the word cases and know that that is a definition of cases meant that the word cases means when it has assumed a force that the judicial power is capable acting on it. The power comes into action when the party asserts his rights in the form prescribed by laws, that is the case, all cases must be formalized. In other words, you can have a case, which is rooted in the Maritime law but formalized as a case at law arising under the Constitution and laws of United States. We have an example of this, it's in the top of Font case where there, we had a case which is rooted in maritime law and it was formalized as the case at work. And in there, there was also diverse -- in other words, the case formalize as case of law can be rooted in maritime law and arise under the Constitution. A case formalized as a case in admiralty and maritime can be rooted in state law and the other Section 1331. Therefore, we claim that the questions one of how our cases formalized. It is in just same cases -- cases of admiralty -- of admiralty in maritime law but how that case was formalized and the same way here. We have formalized this case, a case of law. We claim, make a claim under the General Maritime Law arising under the laws of United States and the -- the General Maritime Law is part of laws of the United States. Now, the final -- final part of this first class is under Section 1332 where the Court failed to sustain diversity. The Court here has failed to note that the matter in controversy between the seamen and the Spanish line is different from the matter in controversy between seamen and the Quin Lumber Company and International Terminal Operating Company. Diversity exists as to the American companies and as to the Spanish line there was the Jones Act and pendent jurisdiction. Now, I come to the second part, this is three parts I'm trying to explain, the second part which is the erroneous procedure and erroneous rulings made below. The Court has only one motion before it and that motion was that the Court should dismiss because there was -- it lacked jurisdiction of the subject matter. We maintain that once the stipulation of facts had been reached at that point Judge Sugarman should decide it and not taken any facts. If -- I would like to read to the Court from the case of Mayor versus Cooper to just one sentence which appears at 73 U.S. 247, there motion to dismiss for lack of jurisdiction of course is made and there the Court said at 250, “If there were no jurisdiction, there was no power to do anything but to strike the case from the docket.” We -- we made repeated objections and we made motion to strike which were denied. The Court -- the District Court made a mistake that it could take -- it could make findings once a law had been asserted. The Court could not test that question by making funds. However, if it had been just purely case where only diversity was involved then it could make findings. But once the law was asserted, jurisdiction was conferred upon the Court since the case was one have a plan arising under the law, federal law which we asserted. The Court makes the questions of merits and the questions of fact. The Court could not make findings and then consider question jurisdiction. It just couldn't do it because my opinion as judge Sugarman made this mistake in the application of this test. If the law is asserted then jurisdiction is conferred. He can't let -- take findings on that question, but if the case had been one simply where the only proposition was diversity of citizenship, he could in that case have a right to question what the citizenship of the various parties were. But once the law was asserted, he could not use the same test which you used to test the question of diversity. He also made findings on -- on the contract, the seaman's contract. Now, there we have a sort of contradictory procedure because we have Section 5 of the Federal Employers Liability Act which appears in our brief on page -- on page 38; which states, at the top, any contract rule, regulation or device whatsoever the purpose of intent which shall be to enable any common carrier to exempt itself from any liability created by this chapter shall, to that extent, be void. This section was incorporated as well as the Federal Employers Liability Act in the Jones Act. Now, this contract was clearly one of attempting to void the responsibility under this Act. However, before Judge Sugarman could reach a decision as to whether this contract voided he had to decide whether the Jones Act applied because -- and the only way he could make that decision is by taking facts and considering questions of merit. That would have been an admission that the Court had jurisdiction. Now the moment he started taking questions of merit, then, he could decide if the Jones Act applied. If he decided the Jones Act did not apply, then he could go ahead and decide what he wished on this contract. But the moment he decided the Jones Act applied and Section 5 will come in to play and this Spanish seamen's contract would be nullified. Now, the third and final question here covers errors in construction of the Jones Act, Federal Employers Liability Act, General Maritime Law and public policy of the nation. The worst error here was that Judge Sugarman in construing the Jones Act stated that the seaman could not sue. We have tried -- we've taken trouble to take Section 33 for the Jones Act and to break it down. The first part of that -- the Section 33 can be divided into two parts. One part is an extension of the Federal Employers Liability Act to cover seamen, that's clearly spelled out. And the second is, what we get to call Permissive Adjective Procedure, which is that any seamen institute an action and obtain a trial by jury at his election. It's interesting enough that the Strathearn-Dillon case which Judge Sutton of this Court, at that time practicing lawyer prepared, prepared the brief in the Strathearn-Dillon case and later was very important in the preparation of Section 33 of the Jones Act. It's interesting to note that Strathearn-Dillon case was decided 37 days before Section 33 was proposed. You will recall that in that case, it had to do with claims for wages. Under Section 4530 of the revised statutes, every seamen in United States vessel had same rights. This was later amended to include foreign vessels -- seamen on foreign vessels and that was later interpreted to include foreign seamen on foreign vessels. The -- in the Strathearn-Dillon, they pointed out that seaman had -- American seaman had the right even before Section 33. They pointed out that it had a right to go into Court by its action. Section 33, particularly the section dealing with the permissiveness instituting action (Inaudible) the Courts was for foreign seamen. So we claim that the Jones Act covers foreign seamen. In Strathearn-Dillon, it was said no such provision was necessary as to American seamen for they had the right independently of the statute to seek readdress in the Courts of the United States. And if it were the intentions of Congress to limit the provision of the Act to American seamen, this feature would have been wholly superfluous. It's interesting when you read the congressional record which Mr. Axtell will refer to how in the Section 33 -- 33 came up was immediately passed and just prior to that, they have been discussing this very same question. And finally I would like to say that this Court rejected the lien argument and the venue argument in (Inaudible). I think the -- my presentation would be incomplete without a reference to a case which I think is extremely important which is O'Connor versus Miller case which involved the Prohibition Act. It seems that in those days, a ship would come in with – a foreign ship would come in with some liquor in its sealed lockers and they therefore apply that law to prohibit foreign ships from coming in with liquor in their sealed lockers. And I think that the language of the Court is very applicable probably hear many expressions about laws of the flag. And in that case, the Court used these -- these very words in support of their contention, the defendants refer to the statement sometimes made that a merchant ship is a part of the territory of the country whose flag she flies. But this, as has been aptly observed, is a figure of speech, a metaphor citing Scharrenberg against Dollar 245 U.S., 122, 127. And finally I'd like to read this one last sentence from a same case, “A merchant ship of one country voluntarily entering the territorial limits of another, subjects itself to the jurisdiction of the latter. The jurisdiction attaches by virtue of her presence, just as with other objects within those limits. During her stay, she is entitled to the protection of the laws of that place and correlatively is bound to yield obedience to them. Of course, the local sovereign may not -- may out of consideration of public policy choose to forego to exert its jurisdiction.” You may also hear today about the tranquility report. As far as that argument is concerned, there was a -- an ambulance racing through the streets of Hoboken. There was the port of authority making a report on the action. There was a policeman, who kept calling me up, what am I going to do with the severed leg who eventually was buried? All these matters with this emergency people down there, and I can't see how we can't classify that as disturbing tranquility report when we have a case here which is only interested in the sealed liquor in a ship which is in our water. Thank you.
Earl Warren: Mr. Axtell.
Silas Blake Axtell: May I -- may I stand here instead of there?
Earl Warren: Well, we can't hear you, sir if you do because --
Silas Blake Axtell: I'll --
Earl Warren: -- the acoustic, sir. Yes.
Silas Blake Axtell: I -- I want to show you a picture here at page 229. This is a picture that some of you might have seen in one of the old union halls. These are the members of the House of the Senate and House of Representatives who walked through the (Inaudible), number one and number two. Here are members of the Senate and the one at the right is no other than George Sutherland who is our lawyer. I don't think he got paid very much, but he briefed and argued this (Inaudible) case. Now, I had, as I told you in the last argument, tried to argue a couple of cases down here and lost them both. One of the question of the opening the Courts to seamen about repayment of fees and Justice White and Chief Justice went back and found some case 40 years old in which the railroad company has successfully defeated the similar case. So, we had to go back to Senator Jones and ask for an amendment and I remember all it needed was including Appellate Court and I could write that much. And he pasted it there on the Civil Sundry Appropriation Act as the amendment and it had the phenomenal record of amending the Supreme Court's decision within 30 days, the Act of Congress was passed and the President signed it, probably of that one. The Chelentis case however as you recall, the great lawyer, Justice McReynolds, he is a great lawyer and he was a great lawyer, unearthed this doctrine of the uniformity of the Maritime law and it's basis is on contract both as to seaworthiness and maintenance and cure and we were left without anything. Now, what I had tried to do in that -- what I'm trying to do, if you read the (Inaudible), you might read that part of it's -- it's in the Chelentis case. Chelentis is cited in our brief. What I try to do is do what everybody said was the most we could hope to do, modify in part the application of the fellow servant doctrine. We now know from the statistics that probably 80% of the accidents that occur in the industry are due to negligent acts of co-servants. So we designed this thing, Section 20, in any suit to recover damages for any injury sustained on board vessel or in its service seamen having command shall not be held to be fellow servants to those under their authority. Well, question in making repairs is that master job anyhow or mates making a ship in sea-worthy condition. Fellow servant rule couldn't bar that so we weren't getting much, but we didn't get that much. So we had to seek an amendment and we waited until -- oh, yes then when I said that (Inaudible) said, “Get a good lawyer.” And they got one, George Sutherland. He was later partner with Wade Ellis, former Solicitor General I think had been identified with the Government in Ohio, Cincinnati. Mr. Ellis -- Wade Ellis, his brother Channing worked hard to write the brief in the Panama-Johnson case in which the constitutionality of the Seamen's Act is of the -- Seamen's Act of -- of the Jones Act is upheld as of 1924. But George Sutherland wrote this Section 20 we hear so much about, I never follow all and had so many cases written about it. I guess you'll all agree to that. We didn't intend to create any separate forum. We were trying to amend the substantive maritime law of the sea as Justice -- what was his name, I wrote it in the -- the Supreme Court said -- they added fortuitously for us now that this Act of Congress is an amendment of the General Maritime Law and extends territorially as far as Congress can make it go. We were dealing with the case of the fellow named Jacob something who fell -- Johnson, who fell off a ladder of a Panama railroad steamer coming out of the canal headed for New York. At any rate, the contents with Judge Senator Jones' brief, “I've been there before. Alone. I didn't have (Inaudible) with me. Didn't need to in those days.” Senator Jones, the great big tall man, six feet six, black hair, ex-Methodist minister from the State of Washington is rather definite in his ideas. Well, George Sutherland went along that afternoon, I had an amendment that probably is awkward as it was in -- that's knocked out in the Chelentis case and the left handed. It's a good thing he did with Andy. And he said, “I think the Railway Service Tax can be upheld by reference here.” That's the way to get around your fellow servant rule, you'll get -- they'll have no defense, not only that, they'll be responsible for the negligence of the co-service and that will via the Safety Law of the seamen. So, I had an idea, well we ought to put foreign seamen in there, we ought to have a jury trial. They settled finally that we didn't need the foreign seamen stuff if you amend that laws of the forum in the absence of treaties to the contrary all ships and things that come within the jurisdiction of the sovereign are bound by that law. What with -- the analogy to the (Inaudible) case is very clear, the British ores -- 80% of our trade was in British flag traps. They said, “We contracted these seamen that permit them to have no wages except that the option of the master are valuable to us. They'll be leaving their ships everywhere, we can hold them until they get back to their arrogant best for three years and then pay them what we amount to if we want to.” We didn't want that, we were building $15, $20 million with or without -- a billion dollars with ships. We needed seamen. We dug up the records of 1812 and before that, when they impressed America seamen into British ships. All it did the least, we can do and give them half wages and the right to break their contracts here, open the Court of the United States to them where they have the few payment of fees and cost. They did it. We had the great decision of Marshall in the exchange pursuant applied recently in the Gerard case, in the absence of treaty, Mr. Gerard the soldier who shot a Japanese one negligently in Japan, had to be tried by the laws of the place where it happened. But, if there'd been a treaty, he could have with his other people and relatives and friends who stirred up such a must out there somewhere in the Middle West have insisted upon the man being tried in New York or Indiana or wherever it was by his peers. You decided that case correctly, I see the time is 4:37.
Earl Warren: (Inaudible) the red light, Mr. Axtell.
Silas Blake Axtell: --
Earl Warren: You go right ahead until the red light thing comes on.
Silas Blake Axtell: Oh --
Earl Warren: Yes.
Silas Blake Axtell: I heard about that, I read about it. (Laughter) I read -- I didn't know about it. Well – let me read.
Earl Warren: It's on now. (Laughter)
Silas Blake Axtell: Thank you.